Citation Nr: 0429911	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for neurocirculatory 
asthenia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 until 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a January 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and finds that 
additional development is required prior to adjudication of 
the issue on appeal.  In the present case, the veteran is 
seeking an increased rating for neurocirculatory asthenia.  
Essentially, he claims that psychiatric manifestations such 
as anxiety have led to cardiac symptoms including palpations, 
shortness of breath and dizziness.  

The medical evidence reveals a diagnosis of mild anxiety 
disorder, as rendered upon VA examination in March 2001.  
Aside from anxiety, that evaluation revealed no other mental 
abnormalities.  An August 2002 letter from a VA A.R.N.P. 
revealed treatment for depression.   Moreover, an October 
2003 VA clinical record indicated that the veteran was 
worried about the future.  Additionally, a December 2003 VA 
outpatient treatment report indicated that the veteran was 
experiencing bad dreams, from which he would awake in a cold 
sweat.  

The medical evidence of record also reveals diagnoses of 
hypertension, peripheral vascular disease, carotid artery 
disease, coronary artery disease, and generalized 
arteriosclerosis.  Chest pains and shortness of breath were 
reported upon VA examination in March 2001.  Furthermore, 
daily chest pain, dyspnea and shortness of breath were all 
indicated at a February 2003 VA examination.  At that time, 
the veteran also stated that he sometimes felt very weak and 
fatigued.  The examiner diagnosed coronary artery disease and 
hypertension, but noted that neither was related to the 
veteran's anxiety asthenia.  Significantly, however, the 
record does not contain an opinion as to whether any 
nonservice-connected cardiac disability is aggravated by the 
service-connected disability at issue.

Further regarding physical findings, October 2003 clinical 
records reflect complaints of recurrent dizziness.  Moreover, 
in a December 2003 outpatient treatment report, the veteran 
stated that he had blacked out the night before.  

A February 2004 letter written by V. K., M.D., notes 
symptomatology of shortness of breath, palpitations, 
dizziness and shakes.  Such symptoms appear to have been 
attributed to episodes of atrial flutter and atrial 
fibrillation.   

VA examination in March 2004 again noted chest pain, dyspnea 
and mini strokes.  The examiner at that time did not believe 
that the veteran had neurological circulatory asthenia.  

Based on the foregoing, it is clear that the veteran has 
psychiatric symptomatology, most notably anxiety.  It is 
equally clear that the veteran also has a host of 
cardiovascular symptomatology to include chest pain, 
shortness of breath, palpitations and dizziness.  It must be 
determined whether a rating under 38 C.F.R. § 4.104, for 
diseases of the heart is more appropriate than a rating under 
38 C.F.R. § 4.130 for a mental disorder.  However, it is 
first necessary to determine which specific physical 
symptoms, if any, may be distinguished as likely induced by 
his service-connected disability and which are related to 
nonservice connected diseases.  To this end, it would be 
useful to obtain further commentary.    



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
VA examination(s) by appropriate 
specialists to determine which specific 
physical symptoms, if any, may be 
distinguished as likely induced by his 
service-connected disability and which 
are related to nonservice-connected 
diseases.  Additionally, the examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that the 
veteran's nonservice-connected 
cardiovascular disabilities, to include 
hypertension, peripheral vascular 
disease, carotid artery disease, coronary 
artery disease and generalized 
arteriosclerosis, are aggravated by his 
service-connected neurocirculatory 
asthenia.  A clear rationale should be 
provided for all conclusions reached.  

The claims file must be reviewed in 
conjunction with each examination.  
Moreover, the report of examination 
should clearly indicate that the claims 
folder was indeed reviewed. 

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




